

NONSOLICITATION AND NONCOMPETITION AGREEMENT
 
THIS NONSOLICITATION AND NONCOMPETITION AGREEMENT (this "Agreement") is entered
into as of July 31, 2008 by and between Harris & Harris Group, Inc. (the
"Company") and Charles E. Harris (the "Employee").
 
WHEREAS, the Company and the Employee acknowledge that the Employee is currently
party to the (i) Non-Qualified Stock Option Agreement dated as of June 26, 2006;
(ii) Incentive Stock Option Agreement dated as of June 26, 2006; and (iii)
Non-Qualified Stock Option Agreement dated as of June 27, 2007 (collectively,
the "Existing Stock Option Agreements"), in each case, entered into pursuant to
the Harris & Harris Group, Inc. 2006 Equity Incentive Plan;
 
WHEREAS, the Company and the Employee acknowledge that until the Employee
terminates his employment with the Company the Employee may become party to one
or more additional non-qualified stock option agreements entered into pursuant
to the Harris & Harris Group, Inc. 2006 Equity Incentive Plan (the "Future Stock
Option Agreement(s)"; and, in the event such Future Stock Option Agreement(s)
are implemented, together with the Existing Stock Option Agreements, the "Stock
Option Agreements");
 
WHEREAS, pursuant to Section 2(e)(iv) of each of the Stock Option Agreements the
Employee's ability to exercise certain options following termination of
employment may be extended upon the occurrence of certain conditions therein,
including, but not limited to, the Employee executing and abiding by a
post-termination nonsolicitation and/or noncompetition agreement;
 
WHEREAS, the Company and the Employee acknowledge that the Employee's execution
and abiding by the terms of this Agreement, including, but not limited to, its
nonsolicitation and noncompetition provisions will satisfy the Stock Option
Agreements' requirement for the Employee to execute and abide by a
nonsolicitation and/or noncompetition agreement for the purpose of extending the
Employee's ability to exercise certain stock options granted thereby; and
 
NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained in this Agreement and in the Stock Option Agreements,
and for other good and valuable consideration, the receipt and sufficiency of
which are mutually hereby acknowledged, the Company and the Employee agree as
follows:
 
1. Noncompetition. At all times commencing on the date first written above and
extending for a period which equals the longer of (a) three (3) years from the
date first written above, or (b) the entire duration for which Employee may
exercise any option under the Stock Option Agreements, including any applicable
time extensions, the Employee will not engage in "Competition" (as defined
below) with the Company anywhere in the world. For purposes of clarification
only, the "entire duration for which Employee may exercise any option under the
Stock Option Agreements, including any applicable time extensions," shall be
deemed expired if Employee exercises every option Employee is granted under the
Stock Option Agreements, in accordance with the terms of such agreements. For
purposes of this Agreement, "Competition" shall mean engaging in, or otherwise
directly or indirectly being employed by, or acting as an advisor, manager,
consultant or lender to, or being a director, officer, employee, contractor,
principal, agent, stockholder, member, owner or partner of, or permitting the
Employee's name to be used in connection with the activities of any other
business or organization engaged other than incidentally in making investments
in privately-held companies in the areas of nanotechnology, microsystems and/or
microelectromechanical systems; provided, however, that it shall not be a
violation of this Section 1 for the Employee to become the registered or
beneficial owner of up to five percent (5.0%) of any class of the capital stock
of an entity in Competition with the Company that is registered under the
Securities Exchange Act of 1934, as amended, provided that the Employee does not
otherwise participate in the business of such corporation. For purposes of
clarification only, Employee shall not be deemed to be engaged in Competition by
investing in or being employed by or on the board of an operating company that
is not ordinarily in the business of making investments in privately-held
companies in the areas of nanotechnology, microsystems and/or
microelectromechanical systems. The Company, in its sole discretion, may waive
in writing any or all of Employee's obligations under this Section 1 upon a
majority vote of the Board of Directors of the Company authorizing it to do so.
 

--------------------------------------------------------------------------------


2. Nonsolicitation. At all times commencing on the date first written above and
extending for a period which equals the longer of (a) three (3) years from the
date first written above, or (b) the entire duration for which Employee may
exercise any option under the Stock Option Agreements, including any applicable
time extensions, the Employee agrees that he or she will not directly or
indirectly, on his or her account or on account of any other individual or
entity, (y) solicit, hire or in any manner induce or encourage any person
employed by the Company or any of its affiliates, or any director of the
Company, to leave its employ or service with the Company or (z) offer or cause
to be offered employment to any person who was employed by the Company or any of
its affiliates, other than an outside director of the Company, at any time
during the twelve (12) month period preceding the date of this Agreement. For
purposes of clarification only, the "entire duration for which Employee may
exercise any option under the Stock Option Agreements, including any applicable
time extensions," shall be deemed expired if Employee exercises every option
Employee is granted under the Stock Option Agreements, in accordance with the
terms of such agreements.
 
3. Confidentiality. The Employee acknowledges and represents that (a) his or her
prior employment with the Company provided the Employee with access to, and
knowledge of, non-public information relating to the business of the Company and
non-public information relating to companies within the Company's portfolio of
investments (collectively, "Confidential Information") and (b) the disclosure of
any of the foregoing to existing or potential competitors of the Company could
place the Company at a serious competitive disadvantage and could do serious
damage, financial and otherwise, to the Company or to companies within the
Company's portfolio of investments. Accordingly, the Employee acknowledges and
represents that the Employee will not, at any time in the future, communicate,
divulge or disclose to any other person or use for his or her own benefit or
purposes any Confidential Information, except as required by law or court order
or expressly authorized in writing by a duly authorized representative of the
Company.
 
2

--------------------------------------------------------------------------------


 
4. Stock Option Term. Each of the parties hereto acknowledges and agrees that
(a) the stock options granted pursuant to the Stock Option Agreements, to the
extent exercisable as of the date of termination of the Employee’s employment
with the Company, shall remain exercisable until the expiration of the term of
such stock options, in accordance with Section 2(b) of each of the Stock Option
Agreements and (b) to the extent any such stock option is exercised more than
three months following the date of termination of the Employee’s employment with
the Company, it shall not be eligible for treatment as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code.
 
5. Enforcement. If the Employee breaches Sections 1, 2 or 3 of this Agreement,
the Employee will immediately cease to be eligible to exercise any option grants
under any of the Stock Option Agreements, and will immediately become liable to
the Company for the repayment of any amounts derived from exercising such grants
after the date of this Agreement; provided, however, that the Company, in its
sole discretion, may waive in writing any or all of such repayments, and/or
interest, without waiving any of the Company's rights under this Agreement.
 
6. Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired. If any one or more of the provisions contained in
this Agreement shall be held to be excessively broad as to duration, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law.
 
7. Governing Law. This Agreement shall be subject to and construed in accordance
with the laws of the State of New York, without regard to its conflict of law
rules. The Company and the Employee consent to the exclusive jurisdiction and
venue in the federal and state courts of the State of New York, located in the
City of New York, for the resolution of all disputes arising under, or relating
to, this Agreement.
 
8. Waiver. The failure of the Company to enforce any of this Agreement's terms,
provisions or covenants shall not be construed as a waiver of the same or of the
right of the Company to enforce the same. Waiver by the Company of any breach or
default by the Employee, or any other employee under a similar agreement, of any
term or provision of this Agreement shall not operate as a waiver of any other
breach or default.
 
3

--------------------------------------------------------------------------------


9. Acknowledgment of Representation. The Employee acknowledges that he or she is
represented by legal counsel or had sufficient opportunity to consult with such
counsel in connection with this Agreement, has been apprised of its terms and
agrees with its conditions.
 
10. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the Employee's rights and obligations under this Agreement are
personal to him or her and may not be assigned or delegated to any other person.
This Agreement shall be binding upon, and inure to the benefit of the Company
and its successors and assigns and upon any person acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
Company's assets and business.
 
11. Entire Agreement. This Agreement and the Stock Option Agreements constitute
the entire agreement between the Company and the Employee with respect to the
subject matter hereof and supersede all prior negotiations, representations,
discussions, arrangements, understandings and agreements concerning their
subject matter. This Agreement may not be amended or modified other than by a
writing signed by the Employee and a duly authorized representative of the
Company.
 
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first written above.
 

EMPLOYEE COMPANY    
/s/ Charles E. Harris        
Charles E. Harris
By:  /s/ Douglas W. Jamison        
Douglas W. Jamison, President

 

 
 
4

--------------------------------------------------------------------------------

